            Case 1:20-cv-00079-CM Document 8 Filed 06/02/20 Page 1 of 6



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

FELIPE PEREZ,

                             Plaintiff,
                                                                     20-CV-0079 (CM)
                     -against-
                                                                          ORDER
E. BRYANT, et al.,

                             Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff brings this action pro se. By order dated January 8, 2020, the Court directed

Plaintiff, who was then incarcerated in Sing Sing Correctional Facility, to either pay the $400 in

fees required to bring a civil action in this Court, or, to proceed in forma pauperis (IFP), that is,

without prepayment of fees, to submit an IFP application and a prisoner authorization. Because

Plaintiff failed to file an IFP application and prisoner authorization or pay the fees, by order

dated February 24, 2020, the Court dismissed the complaint without prejudice. See 28 U.S.C.

§§ 1914, 1915. On May 7, 2020, the Court received a letter from Plaintiff indicating that he is no

longer incarcerated and providing his new address. (ECF No. 7.) His submission also included an

IFP application and prisoner authorization. (ECF Nos. 5, 6.)

       Accordingly, the Court directs the Clerk of Court to vacate the February 24, 2020 order

and judgment (ECF Nos. 3, 4), and to reopen this action.

A.     Order Directing Amended IFP Application

       Plaintiff proceeds pro se and was incarcerated in Sing Sing Correctional Facility when he

filed this action. A plaintiff who qualifies under the Prison Litigation Reform Act (PLRA) as a

prisoner when he files a complaint faces certain restrictions. 1 See Gibson v. City Municipality of


       1
           Under the PLRA, a prisoner is “any person incarcerated or detained in any facility who
           Case 1:20-cv-00079-CM Document 8 Filed 06/02/20 Page 2 of 6



N.Y., 692 F.3d 198, 201 (2d Cir. 2012) (“[T]he relevant time at which a person must be ‘a

prisoner’ within the meaning of the PLRA in order for the Act’s restrictions to apply is ‘the

moment the plaintiff files his complaint.’”) (citation omitted). A prisoner proceeding IFP, for

example: (1) must pay the $350.00 filing fee in installments withdrawn from his prison trust fund

account, 28 U.S.C. § 1915(b)(1), and (2) can be disqualified from proceeding IFP, that is, without

prepaying the filing fee, if he has previously filed three federal civil actions (or appeals), while

he was a prisoner, that were dismissed as frivolous, malicious, or for failure to state a claim on

which relief may be granted, 28 U.S.C. § 1915(g) (the “three strikes” rule). 2

       Plaintiff was incarcerated at the time he filed the complaint in this action, but he did not

submit an IFP application and prisoner authorization or pay the relevant filing fees to commence

this action. The Court therefore dismissed the complaint without prejudice. Plaintiff now files an

IFP application and prisoner authorization, but he is no longer incarcerated. Upon a prisoner’s

release, “his obligation to pay fees is to be determined, like any non-prisoner, solely by whether

he qualifies for [IFP] status.” McGann v. Comm’r of Social Security, 96 F.3d 28, 30 (1996). “A

released prisoner may litigate without further prepayment of fees upon satisfying the poverty

affidavit requirement applicable to all non-prisoners.” Id.

       Because Plaintiff is no longer in the custody of the New York State Department of

Corrections and Community Supervision, his financial situation may have changed. The Court

therefore directs that if Plaintiff wishes to prosecute this action and proceed IFP, he must submit




is accused of, convicted of, sentenced for, or adjudicated delinquent for, violations of criminal
law or the terms and conditions of parole, probation, pretrial release, or [a] diversionary
program.” 28 U.S.C. § 1915(h).
       2
        A plaintiff who was a prisoner at the time of filing the complaint is also required to
have exhausted prison grievance remedies, 28 U.S.C. § 1997e(a).

                                                  2
              Case 1:20-cv-00079-CM Document 8 Filed 06/02/20 Page 3 of 6



an amended IFP application within thirty days. Alternatively, Plaintiff may prepay $400.00 in

relevant fees, which includes the $350.00 filing fee and a $50.00 administrative fee that applies

to litigants who are not proceeding IFP. If Plaintiff fails to comply with this order within the time

allowed, the action will be dismissed for failure to comply with this order, without prejudice to

Plaintiff’s refiling the action.

        Even if Plaintiff’s release means that he “may litigate without further prepayment of

fees,” id., his release does not change the fact that if he qualified as a prisoner at the time that he

filed this action, then dismissal of this action for failure to state a claim, or as frivolous or

malicious, could qualify as a strike for purposes of § 1915(g).

        Plaintiff must notify the Court in writing if his address changes, and the Court may

dismiss the action if Plaintiff fails to do so. Under Rule 41(b) of the Federal Rules of Civil

Procedure, a district court may dismiss an action sua sponte for failure to prosecute after

notifying the plaintiff. LeSane v. Hall’s Sec. Analyst, Inc., 239 F.3d 206, 209 (2d Cir. 2001); see

Fields v. Beem, No. 13-CV-0005 (GTS)(DEP), 2013 WL 3872834, at *2 (N.D.N.Y. July 24,

2013) (“A plaintiff is required to notify the Court when his address changes, and failure to do so

is sufficient to justify dismissal of a plaintiff’s complaint.”) (collecting cases).

                                           CONCLUSION

        The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket.

        The Clerk of Court is further directed to vacate the Court’s February 24, 2020 order and

judgment (ECF Nos. 3, 4), and to reopen this action.

        The Court directs Plaintiff to submit an amended IFP application or pay the $400 in fees

required to bring a civil action in this Court, within thirty days.



                                                    3
           Case 1:20-cv-00079-CM Document 8 Filed 06/02/20 Page 4 of 6



       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates

good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

 Dated:    June 2, 2020
           New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge




                                                 4
              Case 1:20-cv-00079-CM Document 8 Filed 06/02/20 Page 5 of 6



                                   U NIT ED S TATES D ISTRICT C OURT
                                  S OUTHERN D ISTRICT OF N EW Y ORK


(Full name(s) of the plaintiff or petitioner applying (each person
must submit a separate application)
                                                                                CV                          (      ) (         )
                           -against-                                 (Enter case number and initials of assigned judges, if
                                                                     available; if filing this with your complaint, you will not
                                                                     yet have a case number or assigned judges.)




(Full name(s) of the defendant(s)/respondent(s).)
                                                     AMENDED
              APPLICATION TO PROCEED WITHOUT PREPAYING FEES OR COSTS

I am a plaintiff/petitioner in this case and declare that I am unable to pay the costs of these proceedings and
I believe that I am entitled to the relief requested in this action. In support of this application to proceed in
forma pauperis (“IFP”) (without prepaying fees or costs), I declare that the responses below are true:

1.   Are you incarcerated?                            Yes                  No      (If “No,” go to Question 2.)
     I am being held at:

     Do you receive any payment from this institution?                 Yes              No
     Monthly amount:
     If I am a prisoner, see 28 U.S.C. § 1915(h), I have attached to this document a “Prisoner
     Authorization” directing the facility where I am incarcerated to deduct the filing fee from my account
     in installments and to send to the Court certified copies of my account statements for the past six
     months. See 28 U.S.C. § 1915(a)(2), (b). I understand that this means that I will be required to pay the
     full filing fee.
2. Are you presently employed?                       Yes                  No
     If “yes,” my employer’s name and address are:


     Gross monthly pay or wages:
     If “no,” what was your last date of employment?

     Gross monthly wages at the time:

3. In addition to your income stated above (which you should not repeat here), have you or anyone else
   living at the same residence as you received more than $200 in the past 12 months from any of the
   following sources? Check all that apply.

     (a) Business, profession, or other self-employment                                 Yes                      No
     (b) Rent payments, interest, or dividends                                          Yes                      No


SDNY Rev: 12/12/2014
              Case 1:20-cv-00079-CM Document 8 Filed 06/02/20 Page 6 of 6



     (c) Pension, annuity, or life insurance payments                             Yes                No
     (d) Disability or worker’s compensation payments                             Yes                No
     (e) Gifts or inheritances                                                    Yes                No
     (f) Any other public benefits (unemployment, social security,
                                                                                  Yes                No
         food stamps, veteran’s, etc.)
     (g) Any other sources                                                        Yes                No
     If you answered “Yes” to any question above, describe below or on separate pages each source of
     money and state the amount that you received and what you expect to receive in the future.



     If you answered “No” to all of the questions above, explain how you are paying your expenses:



4.   How much money do you have in cash or in a checking, savings, or inmate account?



5. Do you own any automobile, real estate, stock, bond, security, trust, jewelry, art work, or other
   financial instrument or thing of value, including any item of value held in someone else’s name? If so,
   describe the property and its approximate value:


6. Do you have any housing, transportation, utilities, or loan payments, or other regular monthly
   expenses? If so, describe and provide the amount of the monthly expense:



7. List all people who are dependent on you for support, your relationship with each person, and how
   much you contribute to their support (only provide initials for minors under 18):


8. Do you have any debts or financial obligations not described above? If so, describe the amounts owed
   and to whom they are payable:


Declaration: I declare under penalty of perjury that the above information is true. I understand that a false
statement may result in a dismissal of my claims.


Dated                                                   Signature


Name (Last, First, MI)                                  Prison Identification # (if incarcerated)


Address                                  City                            State            Zip Code


Telephone Number                                        E-mail Address (if available)
ġ

                                          IFP Application, page 2
